DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard T. Schachner Jr.  Rossi, Kimms & McDowell LLP on June 13, 2022.

The application has been amended as follows: 
Claims 8-10 canceled as being non-elected restricted claims.
Claim 1 has an added further limitation – underlined portion:
An imprint apparatus for curing an imprint material on a substrate held by a substrate holder by bringing a mold held by a mold holder into contact with the imprint material, the apparatus comprising:
an adjuster configured to adjust a distance between the substrate holder and the mold holder for contact and separation between the imprint material and the mold;
an energy supply tool configured to irradiate the imprint material on the substrate with light for curing the imprint material; and
a controller configured to control the adjuster and the energy supply tool,

    PNG
    media_image1.png
    84
    2
    media_image1.png
    Greyscale
wherein the controller is configured to control the adjuster so as to start separating the imprint material and the mold from each other by increasing the distance between the substrate holder and the mold holder before an end of a continuous irradiation period during which the imprint material that is in contact with the mold is continuously irradiated with the light for curing the imprint material by the energy supply tool and to control the energy supply tool, in the continuous irradiation period, and wherein the controller is configured to provide an amount of irradiation with the light for curing required to cure the imprint material until separation between the imprint material and the mold ends

Allowable Subject Matter
	Claims 1-7 allowed. 
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art references searched and considered do not disclose, teach or suggest the limitation recited in Claim 1: wherein the controller is configured...to provide an amount of irradiation with the light for curing required to cure the imprint material until separation between the imprint material and the mold ends
	The following is an examiner’s statement of reasons for allowance:
	The prior art references searched and considered included the closest references of Okushima (US 2009/0098688) and Jiang (“Two-Step Curing Method for Demoulding in UV Nanoimprint Lithography” The State Key Lab for Manufacturing Systems Engineering, Xi’an Jiaotong University, Xi’an 710049, China; published in Microelectronic Engineering 85 (2008) pp. 458-464 available online at www.sciencedirect.com). 
	Okushima discloses an electrification removal step started with light irradiation which used the same light source as used for the curing step. The electrification removal step was performed during the separation of the imprint material and the mold from each other by increasing the distance between the substrate holder and the mold holder, however, the curing step stops prior to the separation and curing, therefore, is not involved during the mold and imprint material separation (paragraphs [0083] [0084]). 
	Xiang discloses an optimization of a demolding process through a two-step curing whereby a first irradiation cure is enough to control the viscosity which occurs prior to demolding and the second irradiation cure is after demolding to improve rigidity (p. 463 4. Optimization of demoulding process, 1st paragraph). However, Xiang teaches a short interval between the first and second curing steps and no continuous irradiation period during the mold separation is discloses (p. 463 4. Optimization of demoulding process, 2nd  paragraph).
	Additional prior art considered includes Koole (US 2011/00052217) which discloses that a patterned surface and a patterned layer are separated from each other at the end of a UV-illumination period and various embodiments with illumination time periods starting and ending being earlier than the end time of either the holding period and/or  filling period, and Koole does not teach starting the separation before an end time of the irradiation period during which the resin or medium is continuously irradiated while Kasumi (US 2010/0052217) teaches first and second hardening stages but there is no separation and the resin is left in contact with the transfer surface of the mold in a non-pressed state (paragraph [0024]).
	Kasumi (US 2010/0052217) teaches an adjuster for adjusting the distance between the substrate holder and the mold holder, however, the curing step occurs before the mold releasing step (paragraph [0058]). 
	Other prior art considered includes: Kawakami (US 8,414,279), Allen (US 2008/0241418), Murakami (US 9,927,700) Choi (US 2002/0093122) and Nebashi (US 6,646,662) but none of these reference disclosed a curing step comprising a continuous irradiation period, with irradiating the imprint material during at least a part of the separating of the imprint material and mold from each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712